Citation Nr: 1200338	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an increased disability rating in excess of 70 percent for PTSD. 

3.  Entitlement to an increased disability rating in excess of 40 percent for degenerative joint disease, spondylosis, of the thoracolumbar spine. 

4.  Entitlement to an increased compensable disability rating for bilateral hearing loss. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to June 1984 and from December 2003 to March 2005.  

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, assigned 50 and 40 percent disability ratings to the service-connected PTSD and degenerative joint disease, spondylosis, of the thoracolumbar spine, respectively, effective August 22, 2008--the date VA received the Veteran's claim for increased compensation for the above-cited disabilities.  The RO also continued a noncompensable disability rating assigned to the service-connected bilateral hearing loss.  The Veteran appealed the RO's October 2008 rating action to the Board. 

This appeal also stems from an August 2009 rating action.  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected tinnitus and denied entitlement to TDIU.  The Veteran appealed the RO's August 2009 rating action to the Board.  

By a February 2010 rating action, the RO assigned a 70 percent disability rating to the service-connected PTSD, effective August 22, 2008.  As the veteran has not been assigned the maximum 100 percent disability rating for his PTSD, his increased rating claim for this disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to increased disability ratings in excess of 70 and 40 percent for PTSD and degenerative joint disease, spondylosis, of the thoracolumbar spine, respectively, entitlement to an increased compensable disability rating for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's tinnitus has been assigned the maximum 10 percent disability rating for the entire appeal period.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Regarding the issue of an increased rating in excess of 10 percent for tinnitus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43  (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be explained in the analysis below, the Veteran is already assigned the maximum schedular benefit allowed by law for his tinnitus.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

II. Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011). 

If there is a question as to which of two evaluations to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2005) until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

III.  Merits Analysis

The Veteran has been assigned a rating of 10 percent for service-connected tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, with an effective date of December 1, 1993.  The Veteran is currently seeking a rating in excess of 10 percent. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344, 1349 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran has argued that his tinnitus has increased in severity.  (See the Veteran's notice of disagreement (NOD), received by VA in March 2010).  However, and as related above, the maximum schedular rating for either unilateral or bilateral tinnitus is 10 percent.  As such, the Veteran has been assigned the maximum schedular rating available for his tinnitus for the entire appeal period.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An increased rating in excess of 10 percent for bilateral tinnitus is denied. 


REMAND

The Board finds that prior to further appellate review of the claims of entitlement to increased evaluations for PTSD, degenerative joint disease, spondylosis, of the thoracolumbar spine and bilateral hearing loss and entitlement to TDIU, further evidentiary development is warranted.  Specifically, in part, to afford the Veteran VA examinations to determine the current severity of his PTSD, degenerative joint disease, spondylosis, of the thoracolumbar spine and hearing loss and to have him provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009. 

The Veteran seeks, in part, entitlement to an increased disability rating in excess of 70 percent for his PTSD.  He maintains that because of the constant adverse reactions caused by his service-connected PTSD, he is unable to maintain employment except when he is in a sheltered-type environment, such as in his previous employment where his supervisor was someone who had served with him in Iraq.  He maintains that he has auditory and visual hallucinations as a result of his PTSD.  (Transcript (T.) at page (pg.) 7)).  The Veteran's testimony, however, is in contrast to VA treatment and examination reports of record.  For example, a January 2010 VA examination report reflects that the Veteran did not exhibit any thought or perceptual disturbance or suicidal ideation on mental status evaluation.  (See January 2010 VA examination report).  In addition, an April 2010 VA hand examination report reflects that the Veteran was unemployed due to the "economy," and not as a result of his service-connected PTSD, as he has alleged.  (See April 2010 VA hand examination report, pg. 2).  In view of the conflicting medical evidence as to the severity of the service-connected PTSD and its effect on his ability to maintain employment, the Board finds that a new psychiatric examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2011); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

The Veteran also seeks entitlement to an increased rating for his low back disability.  He contends that his low back disability is more severely disabling than the currently assigned 40 percent disability rating because of decreased mobility of his lumbar spine, increased pain and radiculopathy of both lower extremities.  (T. at pages (pgs.) 10-12).  In contrast to the Veteran's testimony, a September 2008 VA spine examination report reflects that a neurological examination of the Veteran's lower extremities was normal.  (See September 2008 VA spine examination report).  

Under 38 C.F.R. § 4.71a, the Veteran's service-connected low back disorder is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Disease and Injuries of the Spine-if used, the latter provision mandates that any associated objective neurologic abnormalities, such as radiculopathy, be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note 1.  

In light of the Veteran's testimony that he currently experiences radiculopathy of both lower extremities as a result of his service-connected low back disability, which, if present, might afford him an increased rating in accordance with the above-cited rating criteria, the Board finds that VA orthopedic and neurological examinations are warranted to determine the current severity of the service-connected low back disorder.  

The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran also seeks an increased compensable disability rating for his bilateral hearing loss.  VA last evaluated the Veteran's hearing loss disability in June 2009.  In his September 2009 notice of disagreement (NOD), the Veteran maintained that he was losing hearing in one of his ears on a daily basis and that he had been told that his hearing would only continue to decrease over time.  (See Veteran's September 2009 NOD).  Thus, given the passage of time since the June 2009 VA audiological examination, the veteran's statement of increase in severity of his bilateral hearing loss, the Board is of the opinion that a current VA audiological examination of the Veteran's bilateral hearing loss disability is warranted prior to final appellate review of the claim.  

Regarding the Veteran's claim of entitlement to TDIU, the Veteran testified that he is unemployed, in part, due to symptoms associated with his PTSD, such as being prone to violence.  (See T. at pg. 4).  He has maintained that the only reason he was able to retain his employment as a pipefitter was because his supervisor was a fellow veteran and had served with him in Iraq.  (See September 2008 VA PTSD examination report).  Yet, the Veteran's employment history and reason for his unemployment remain ambiguous.  On his May 2009 claim for TDIU benefits, the Veteran reported that he was unable to maintain employment, in part, because of his PTSD and degenerative disc disease of the lumbar spine.  He related that he had last worked full-time as a pipefitter in early April 2009.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated and signed by the Veteran in May 2009).  In contrast, VA treatment records, dated in May and July 2009, reflect that the Veteran was in receipt of Worker's Compensation benefits because he had sustained a left foot injury at work.  (See VA treatment record, dated in mid-May and July 2009).  However, a January 2010 VA PTSD examination report reflects that the Veteran was employed as a pipefitter.  The Veteran testified before the undersigned that he had been laid off due to his "disabilities" and that he had last worked two (2) years previously.  (T. at pgs. 4-5).  

In light of the Veteran's unclear work history and varying reasons for currently being unemployed, the Board finds that he should be requested to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009. 

In addition, and in light of the above, the Veteran and his representative should be asked to specify if and when he received workman's compensation or short-term disability for any claim since his discharge from service.  Any such workman's compensation or short-term disability records, regardless of whether from federal or state sources, should be obtained and associated with the claims file. 

The Board also observes that the Veteran has not been afforded a VA examination in connection with his current claim for TDIU.  As such, the medical evidence does not include a medical opinion based on a review of the Veteran's claims files addressing the combined or total effect of his service-connected disabilities on his current employability.  Therefore, the Board finds that a medical opinion is necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work).

Finally, the Veteran testified that he has continued to seek treatment for his PTSD and low back from the Rock Hill, South Carolina VA Community Based Outpatient Clinic (CBOC) and Columbia, South Carolina VA Medical Center (VAMC).  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, as these outstanding VA treatment records might show an increase in severity of the Veteran's service-connected PTSD and degenerative disc disease during the appeal period, they should be secured on remand. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2009. 

2.  Inquire of the Veteran and his representative if and when he applied for, or was awarded, workman's compensation and/or short-term disability benefits.  If the response is affirmative, the RO/AMC should obtain all documents pertaining to the Veteran's workman's compensation and/or short-term disability award, to include any medical records underlying that determination. All attempts to procure these records should be documented in the claims files.  If the RO/AMC cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his PTSD, low back, bilateral hearing loss, tinnitus, residuals of right hand palm injury, and peripheral neuropathy, right ring and little fingers.  Of particular interest are treatment records pertaining to the Veteran's PTSD and degenerative joint disease of the thoracolumbar spine from the Rock Hill, Carolina VA CBOC and Columbia, South Carolina, VAMC, dated from February 2010 to the present.  Any records obtained must be associated with the claims file. 

All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

4.  After any additional evidence has been associated with the claims file, schedule the Veteran for a VA PTSD examination by an appropriately-qualified examiner to determine the current severity of his service-connected PTSD.  The following considerations will govern the examination: 

a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand. 

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished: 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD. The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score. 

The examiner should also provide an opinion with respect to whether the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions. 

5.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected degenerative joint disease, spondylosis, of the thoracolumbar spine.  In reporting the manifestations of this disability, the examiners must report the following: 

i. the Veteran's range of motion with respect to flexion, extension, lateral flexion, and rotation of the thoracolumbar spine; 

ii. whether there is ankylosis of the lumbar spine, either favorable or unfavorable, and if so, whether it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; 

iii. whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the lumbar spine, the Veteran's range of lumbar spine motion should be considered normal for that individual, even though it does not conform to the normal range of motion; 

iv. whether there is a lack of normal endurance; functional loss due to pain and pain on use including that experienced during flare ups; weakened movement, excess fatigability, and incoordination; and the effects of the disability on the Veteran's ordinary activity; 
		
v. whether the Veteran has any associated objective neurologic abnormalities, including, radiculopathy of the bilateral lower extremities, or bowel or bladder impairment. 
	
vi. whether the Veteran has incapacitating episodes, and if so, the total duration of such episodes during the past 12 months.  Note:  An incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician. 

Each examiner must provide a comprehensive report including a complete rationale for his opinions and conclusions. 

6.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss in the right ear at 1000, 2000, 3000, and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

The examiner should describe fully the functional effects on occupational functioning and functional effects on daily activities caused by the Veteran's bilateral hearing loss.

The examiner should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record. 

7.  Schedule the Veteran for a VA examination to determine the combined or total effect that the following service-connected disabilities have on his employability: PTSD (evaluated as 70 percent disabling); tinnitus (evaluated as 10 percent disabling); degenerative joint disease, spondylosis, of the thoracolumbar spine (evaluated as 40 percent disabling); bilateral hearing loss (evaluated as noncompensably disabling); and, residuals of a right hand palm injury, peripheral neuropathy of the right ring and little fingers (evaluated as 10 percent disabling). Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service-connected disabilities are of such severity to result in an inability to obtain and to maintain employment. 

A clear rationale for all opinions and a discussion of the facts and medical principles should be provided in a typewritten report. 

8.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file. The Veteran is to be advised that failure to report for any scheduled VA examination without good cause shown may result in a denial of his claim(s) in accordance with 38 C.F.R. § 3.655 (2011). 

9.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the increased evaluation and TDIU claims on appeal.  In readjudication of the claims of entitlement to an increased disability ratings in excess of 70 and 40 percent for PTSD and degenerative joint disease, spondylosis, of the thoracolumbar spine, respectively, and entitlement to a compensable disability rating for bilateral hearing loss, the RO/AMC should consider staged rating(s) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


